DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) evaluating the clinical context data against clinical context criteria to determine clinical context information and discriminate a fault type based on both a received signal and the clinical context information and perform responsive processing based on at least the discriminated fault type. Nothing in the claim element precludes the method from practically being performed in the mind. Accordingly, it falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite any additional elements at all.
As to claims 19 and 20, the claims recite a glucose sensor, a medicament delivery device, and a processor module configured to perform the method. It is noted that the processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Similarly, the examiner gives official notice that the glucose sensor and medicament device are recited as generic devices that are well understood, routine, and conventional in the art of endeavor, and the glucose sensor is considered to be use of devices in insignificant extra solution activity of data-gathering. The medicament delivery device is not recited to have any ties to the method, and thus does not comprise any practical application of the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,231,659. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention is largely a broader recitation of the claims in the above patent.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,238,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention is largely a broader recitation of the claims in the above patent.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,238,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention is largely a broader recitation of the claims in the above patent.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,238,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention is largely a broader recitation of the claims in the above patent.
Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
Applicant has argued that the claimed invention, in particular claim 1, comprises an improvement to technology in that the claimed process uses responsive processing to address the fault while maintaining continuous operation. However, the claim itself merely broadly recites that the responsive processing comprises “adjusting an operating mode” of the system during continuous operation, with the specifications reflecting how this broad this adjustment may be, which may include anything from the display of a result to alarms or nothing at all, to adjusting the signal or performing a self diagnostics routine. In effect, what falls under the umbrella of “adjusting an operating mode” may very well include literally anything and it is not persuasive that this comprises an improvement to the technology as neither the specifications nor the claims reflect what kind of specific improvement is being made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	9/20/22